Citation Nr: 0940875	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether there is new and material evidence to reopen a 
claim of service connection of anemia.  

2.  Whether there is new and material evidence to reopen a 
claim of service connection of a blood disorder.  

3.  Whether there is new and material evidence to reopen a 
claim of service connection of bilateral hearing loss.  

4.  Whether there is new and material evidence to reopen a 
claim of service connection of tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in April 2009.  The 
hearing transcript has been associated with the claims file.

The Board notes that the Veteran, in his April 2009 hearing 
testimony appears to raise a claim of increased rating for 
urticaria.  This matter is REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Claims of service connection for anemia, a blood 
disorder, bilateral hearing loss, and tinnitus were denied in 
March 2005.  The decision was not appealed.  

2.  Evidence presented since the decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection of anemia, a blood disorder, or bilateral hearing 
loss.

4.  Evidence presented since the decision does relate to an 
unestablished fact and does raise a reasonable possibility of 
substantiating the claim of service connection of tinnitus.  

5.  Tinnitus onset during service.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision denying claims of service 
connection for anemia, a blood disorder, bilateral hearing 
loss, and tinnitus is final.  3 8 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for anemia has not been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence sufficient to reopen the claim 
for service connection for a blood disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  New and material evidence sufficient to reopen the claim 
for service connection for bilateral hearing loss has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

5.  New and material evidence sufficient to reopen the claim 
for service connection for tinnitus has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

6.  The criteria of service connection for tinnitus have been 
met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2007, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent and 
Dingess/Hartman.  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining all reported medical records and 
providing two personal hearings.  The Board does not know of 
the existence of any outstanding evidence at this time.  See, 
e.g., October 2007 statement from Veteran (no additional 
evidence to submit).  Thus, the Board finds the matters ready 
for adjudication.  

Applications to Reopen

Claims of service connection for anemia, a blood disorder, 
bilateral hearing loss, and tinnitus were denied in a March 
2005 rating decision.  That decision was not appealed and it 
is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The claim of service connection for anemia was denied because 
of lack of evidence that anemia was incurred in service or 
that the claimed anemia was causally related to service.  
Evidence considered at the time of the prior decision 
included service treatment records, an October 1969 
separation examination record, a May 1974 Reserve enlistment 
examination record, and post-service private and VA treatment 
records.  

Evidence submitted for this application to reopen includes VA 
medical records reporting treatment for a variety of medical 
conditions and statements and testimony from the Veteran in 
which he reported that anemia onset during service.  The 
Veteran has reported that he was hospitalized for anemia or a 
blood disorder during service.  Although this evidence is 
"new," in that it was not previously seen, this evidence is 
not material because it fails to cure the defect presented by 
the previous decision, namely the lack of competent evidence 
that anemia was incurred in service or is causally related to 
service.  The Board notes that the Veteran has reported, to 
include under oath, that anemia onset during service.  The 
medical evidence of record does not corroborate the alleged 
diagnosis of anemia in service (or even after service), 
however, and although the Veteran, as a layperson, is 
competent to report a contemporaneous medical diagnosis, he 
is not competent to report when a medical disorder onset.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  But see Robinette v. Brown, 8 Vet. App. 69, 77 
(1995). Rather, medical evidence is needed to that effect.  
In this case, the competent evidence does not suggest that 
anemia was incurred in service or is causally related to 
service.  Thus, the Board finds that new and material 
evidence has not been submitted, and the request to reopen is 
denied.

The claim of service connection for a blood disorder, 
specifically thalassemia, was denied because of lack of 
evidence that thalassemia was incurred in service or that it 
is causally related to service.  Evidence considered at the 
time of the previous denial included service treatment 
records, an October 1969 separation examination record, a May 
1974 Reserve enlistment examination record, and post-service 
private and VA treatment records which reflected assessments 
of thalassemia and the Veteran's history of an in-service 
onset of the condition.  

Evidence submitted for this application to reopen includes VA 
medical records reporting treatment for a variety of medical 
conditions.  The evidence also includes statements and 
testimony from the Veteran in which he reported that he had 
thalassemia during service which resulted in the in-service 
episode of urticaria.  Initially, the Board notes that this 
history was considered in the previous consideration; thus, 
it is not "new" evidence.  Furthermore, even this evidence 
were "new", it is not material since the Veteran, as a 
layperson is not competent to provide an opinion on the onset 
of his thalassemia.  Rather, medical evidence is needed to 
that effect.  See Espiritu, 2 Vet. App. at 495 (1992).  In 
this case, the newly obtained evidence does not provide any 
competent findings linking thalassemia to service (via either 
cause or date of onset).  Thus, the Board finds that new and 
material evidence has not been submitted, and the request to 
reopen is denied.

The claim of service connection for hearing loss was denied 
because of lack of evidence that hearing loss was incurred in 
service or is causally related to service, to include 
reported in-service noise exposure.  Evidence considered at 
the time of the prior decision included service medical 
records, an October 1969 separation examination record, a May 
1974 Reserve enlistment examination record, post-service 
private and VA treatment records which reflect evidence of 
hearing loss, a history of hearing impairment at separation, 
and a finding that audiometric testing results were 
consistent with history of noise exposure.  See, e.g., 
September 2040 VA treatment record.  It also included the 
results of a VA audiology examination and an opinion from a 
VA audiologist that the Veteran's bilateral hearing loss was 
not related to military noise exposure based on the evidence 
of normal hearing at separation.  

Evidence submitted for this application to reopen includes 
statements and testimony from the Veteran in which he reports 
that he had hearing loss at separation and he argues that his 
current hearing loss is the result of in-service noise 
exposure from working near a turbine engine.  The evidence 
submitted for this application to reopen also includes VA 
medical records reporting treatment for hearing loss.  

Initially, the Board notes that the Veteran's histories of 
military noise exposure and hearing impairment at separation 
are not "new" as they were considered in the previous 
decision.  Even assuming these histories were "new", 
however, the histories, standing alone, are not material 
since the Veteran, as a layperson, is not competent to 
provide an opinion on the onset or etiology of a medical 
disorder.  Espiritu, 2 Vet. App. at 495 (1992).  Rather, 
medical evidence is needed to that effect.  In this case, the 
medical evidence provides no suggestion of a relationship 
(ether etiological or date of onset) between service and the 
Veteran's currently diagnosed hearing loss; thus, it fails to 
cure the defect presented by the previous decision, namely 
the lack of competent evidence that hearing loss was incurred 
in service or is causally related to service.  Therefore, the 
Board finds that new and material evidence has not been 
submitted, and the request to reopen is denied.

The claim of service connection for tinnitus was denied 
because of lack of evidence that tinnitus was incurred in 
service or that tinnitus was causally related to service, to 
include due to reported in-service noise exposure.  Evidence 
considered at the time of the previous denial included 
service treatment records, an October 1969 separation 
examination record, a May 1974 Reserve enlistment examination 
record, post-service private and VA treatment records which 
reflect evidence of tinnitus and a history of tinnitus since 
approximately 1975/1980.  The evidence also included the 
results of a VA audiology examination and an opinion from a 
VA audiologist that the Veteran's tinnitus was not related to 
military noise exposure based on the Veteran's history that 
tinnitus onset in approximately 1975 to 1980.

Evidence submitted for this application to reopen includes VA 
medical records reporting treatment for a variety of medical 
conditions and statements.  It also included transcripts from 
hearings at which the Veteran testified that, although he 
previously reported having tinnitus since approximately 
1975/1980, he actually had tinnitus during service and from 
service forward.  The Veteran is competent to report that 
tinnitus was incurred in service and that it has existed, 
albeit minimally, from service to the present, to include 
prior to 1975.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 
6 Vet. App. 465, 471 (1994). See also Jandreau v. Nicholson, 
No. 2007-7029 (Fed. Cir. July 3, 2007) (the layperson may be 
competent to identify the condition where the condition is 
simple).  Thus, the Board finds the Veteran's history of 
tinnitus since service is new and material evidence that 
raises a reasonable possibility of substantiating the claim, 
namely by suggesting a relationship between the Veteran's 
tinnitus and service.  Thus, the claim of service connection 
for tinnitus is reopened.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The Veteran contends that his tinnitus is the result of in-
service unprotected noise exposure from working near turbine 
generators and track vehicles for approximately 18 months.  
The Board notes that the Veteran is competent to report the 
nature and circumstances of his service, to include a history 
of noise exposure from working near a diesel turbine 
generator and track vehicles, and the Board finds the history 
of in-service noise exposure credible and consistent with the 
duties reported on his DD-214.  See 38 C.F.R. §§ 3.303(a), 
3.159(a)(2).

Service medical records indicate no complaints or findings of 
tinnitus, and the October 1969 separation examination record 
reports normal clinical findings for the ears and no history 
of tinnitus.  A May 1974 Reserve enlistment examination 
record also reports normal clinical findings for the ear and 
no history of tinnitus.  It does reveal markings indicative 
of positive and negative histories of ear trouble, however.  

The post-service medical evidence is silent as to any 
findings or histories of tinnitus until September 2004, when 
the Veteran reported having constant tinnitus.  See September 
2004 VA treatment record.  Cf. July 2002 Audiometric 
Assessment report (no history or finding of tinnitus).  A VA 
examination was conducted in January 2005.  The examination 
record reflects the Veteran's history of tinnitus for 
approximately 25 to 30 years, which had worsened during the 
previous five years.  The Veteran reported that he believed 
this tinnitus was the result of in-service noise exposure 
from working near turbine engines.  The Veteran denied any 
significant noise exposure after service.  After examination, 
discussion with the Veteran, and review of the file, the 
examiner stated that it was "unlikely that the tinnitus is 
related to military noise exposure due to the onset of his 
tinnitus being reported approximately five years after 
service".  

The Veteran subsequently amended his history as to the 
approximate onset of his tinnitus.  At his hearing, he 
testified that he had misestimated the number of years since 
onset:  he clarified that his tinnitus had been present since 
service.  See March 2008 and April 2009 hearing transcripts.  

Although the record includes a negative nexus opinion based 
on a review of the evidence, the Board finds that service 
connection is warranted.  The Veteran is competent to report 
that tinnitus was incurred in service and that it has existed 
from service to the present.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  See also 
Jandreau v. Nicholson, No. 2007-7029 (Fed. Cir. July 3, 
2007).  Additionally, the Board finds the Veteran's history 
credible and corroborated by the evidence of in-service noise 
exposure, the indication of a positive history of ear trouble 
in 1974, and the medical evidence that noise exposure can 
cause tinnitus.  Based on the foregoing, and giving the 
benefit of the doubt to the Veteran, the Board finds that 
service connection is warranted.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for anemia.  The request to 
reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for a blood disorder.  The 
request to reopen is denied.  

New and material evidence has not been presented to reopen a 
claim for service connection for bilateral hearing loss.  The 
request to reopen is denied.  

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened and service 
connection for tinnitus is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


